Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Applicant’s amendment and arguments filed on 6/14/21, with respect to claims 1-11 and 13, have been fully considered and are persuasive.  Therefore, the rejection on 3/17/21 has been withdrawn.  For conclusion, claims 1-11 and 13 are now allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a pet toy having the combination of structural limitations, especially wherein a toy shoe having a base having a heel end and a toe end and a sole extending along an upper surface of the base between the heel end and the toe end of the base, such as claimed in claims 1-11, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a pet toy having the combination of structural limitations, especially wherein a toy shoe having a heel end, a toe end, a sole extending along an upper surface of the base between the heel end of the base and the toe end of the base and a leading end that has a pair of radially flexible wings and received in the recess of the base of the toy shoe of the toy shoe an attachment mechanism at the free end of the elongated flexible member, such as claimed in claim 13, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.